Title: Continental Congress. Report on the Navigation of the Mississippi, [16 September 1788]
From: Continental Congress
To: 


[New York, September 16, 1788]
[The Committee to whom was committed the Report of the Secretary for Foreign affairs founded on a referred motion of the Delegates of N. Carolina, stating the uneasiness produced by a Report “that Congress are disposed to meet with Spain for the surrender of their claim to the navigation of the River Mississippi” and proposing a resolution intended to remove such apprehensions, submit the following Resolutions]
Resolved that the said report not being founded in fact the Delegates be at liberty to communicate all such circumstances as may be necessary to contradict the same & to remove misconceptions.
That the free navigation of the River Mississippi is a clear and essential right of the United States and that the same ought to be considered and supported as such.

Resolved that no further progress be made in the negotiations with Spain by the Secretary for foreign affairs but that the subject to which they relate be referred to the Fœderal Government which is to assemble in March next.
